DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
This Action is in response to the Amendment filed March 5, 2021.  Claims 1, 8, 14-15, 19, 22, 25-26, 29, 32, 35-36, and 39-41 have been amended.  Claims 42-44 have been added.  Claims 1, 5-6, 8, 12-15 and 17-44 are pending and have been examined.  This communication is the tenth (10th) action on the merits.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-6, 8, 12-15 and 17-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such 
In claims 1, 19 and 29 the subject matter “determining whether to promote the content item for preferential processing, wherein the determination is based on a desired ratio of promoted content to non-promoted content for a content distribution channel,” is not supported by the original disclosure.  The specification states that a “the price-setting module 38 may, over time, automatically increase and decrease the price to promote content in order to achieve a desired ratio of promoted to non-promoted content appearing in a particular content distribution channel, such as a content feed.” [0037].  This does not describe that a determination to promote the content item for preferential processing is based on a desired ratio of promoted content to non-promoted content for a content distribution channel.  Accordingly the claim is directed to impermissible new matter.  Claims 5-6, 8, 12-15, 17-18, 39, 42; 20-28, 40, 43; and 30-38, 41, 44 by being dependents of claims 1, 19 and 29 respectively are also rejected.
In claims 1, 19 and 29 the subject matter “using a relevance algorithm to assign a ranking score to the promoted content item based on the request to promote the content item and the determination of whether to promote the content item for preferential processing,” is not supported by the original disclosure.  The specification states that a “relevance algorithm may base the score or rank assigned to a particular content item on a variety of factors, including how recently the content item was posted, the relationship between the user viewing the content item and the user who posted or published the content item, and the overall level of activity or engagement that other users have had with the content item.
In claims 1, 19 and 29 the subject matter “selecting a targeting criteria for the content item wherein the targeting criteria is selected using the relevance algorithm,” is not supported by the original disclosure.  The specification states that “during the process of promoting a particular item of content, the user promoting the content may be presented with an option to specify some user targeting criteria for use in specifically targeting a particular (e.g., broader, or narrower) audience to receive the promoted content item. Such user targeting may be based on selecting specific topics to target users who follow those topics, or by selecting or specifying certain user profile characteristics.” [0015].  This does not describe that a targeting criteria for the content item is selected using the relevance algorithm.  Accordingly this is impermissible new matter.  Claims 5-6, 8, 12-15, 17-18, 39, 42; 20-28, 40, 43; and 30-38, 41, 44 by being dependents of claims 1, 19 and 29 respectively are also rejected.  
In claims 1, 19 and 29 the subject matter “storing the assigned ranking score, wherein the assigned ranking score is associated with the targeting criteria,” is not supported by the original disclosure.  The specification states that “content promotion parameters as well as any user targeting criteria that are specified and associated with the request will be stored in a database.” [0032].  This does not describe storing an assigned ranking score.  Accordingly this is impermissible new matter.  Claims 5-6, 8, 12-15, 17-18, 39, 42; 20-28, 40, 43; and 30-38, 41, 44 by being dependents of claims 1, 19 and 29 respectively are also rejected.  
In claims 1, 19 and 29 the subject matter “updating the ranking score for subsequent processing requests, wherein updating the ranking score includes using the relevance algorithm,” is not supported by the original disclosure.  The specification states that the “price may be dynamically updated in response to various content promotion parameters and user targeting criteria specified by the user.
In claims 1, 19 and 29 the subject matter “wherein the subsequent content requests are preferentially processed using the relevance algorithm, the targeting criteria, and the updated ranking score,” is not supported by the original disclosure.  The specification states that the “user targeting criteria are received when the user invokes or iniates [sic] a request, and are then stored so that the user targeting criteria can be used in the processing of subsequent content requests.” [0031].  This does not describe that subsequent content requests are preferentially processed using the relevance algorithm, the targeting criteria, and the updated ranking score.  Accordingly this is impermissible new matter.  Claims 5-6, 8, 12-15, 17-18, 39, 42; 20-28, 40, 43; and 30-38, 41, 44 by being dependents of claims 1, 19 and 29 respectively are also rejected.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6, 8, 12-15 and 17-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 19 and 29 recite the limitations “the presentation format” in lines 28, 31 and 29 respectively.  There is insufficient antecedent basis for the limitations in the claims.  Claims 5-6, 8, 12-15, 17-18, 39, 42; 20-28, 40, 43; and 30-38, 41, 44 by being dependents of claims 1, 19 and 29 respectively are also rejected.
Claims 39-41 recite the limitation “the modified form” in lines 4-5, 5-6 and 5-6 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 8, 12-15 and 17-44 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claims 1, 5-6, 8, 12-15 and 17-44 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 5-6, 8, 12-15 and 17-44 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth abstract ideas are: presenting an option to promote a content item, wherein the content item initially appears in a non-promoted presentation format; receiving a request to promote the content item; determining whether to promote the content item for preferential processing, wherein the determination is based on a desired ratio of promoted content to non-promoted content; using a relevance algorithm to assign a ranking score to the content item based on the request to promote the content item and the determination of whether to promote the content item for preferential processing; selecting a targeting criteria for the content item wherein the targeting criteria is Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52) because they describe commercial interactions including marketing or sales activities or behaviors, and business relations, as well as managing personal behavior including social activities and following rules or instructions.
	This judicial exception is not integrated into a practical application because when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements provided by the claim are recited at a high level of generality and amounts to describing how to generally “apply” the concept, of facilitating the promotion of content between users, in a computer environment.  In particular the claim recites the additional elements of: an interface including; for a content distribution channel, in the content distribution channel, which are recited at a high level of generality and are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 53-54).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites additional limitations of an interface including; for a content distribution channel, in the content distribution channel.  Viewing the limitation individually, the generic limitations, referring to an interface, a content distribution channel, and processor and computer readable medium (claim 19) also, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea at a high-level of generality executing basic computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, 
	Likewise, dependent claims 5-6, 8, 12-15, 17-18, 39 and 42 do not add any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may somewhat narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Claims 19-38, 40-41 and 43-44 suffer from substantially the same deficiencies as outlined with respect to claim 1, 5-6, 8, 12-15, 17-18, 39, 42 and are also rejected accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 12-15, 17-19, 27-29 and 37-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsen (US Publication 2013/0031487) in view of Fuloria (US Publication 2013/0030905) in further view of Bullock (US Publication 2014/0188629).
A.	In regards to Claims 1, 19 and 29, Olsen discloses, a computer implemented method, system and computer program product comprising:
	one or more processors; Olsen [0098];
	and a non-transitory computer-readable medium including instructions; Olsen [0098];

	receiving, a request to promote the content item; Olsen [0394: system receives a request from a first user to promote an item shown on a newsfeed of the first user]; 
	storing the assigned ranking score, wherein the assigned ranking score is associated with the targeting criteria; Olsen [0366: the database system identifies feed items of one or more selected objects that match the criteria. The feed items can be stored in the database
	Olsen does not specifically disclose, using a relevance algorithm to assign a ranking score to the promoted content item based on the request to promote the content item and the determination of whether to promote the content item for preferential processing; this is disclosed by Fuloria [0056: various predictor functions are utilized to calculate a degree of affinity between two users in order to determine whether or not to display a user-promoted story to one of his or her first-degree connections. For example, if user A promotes a story generated by user B, naturally, the story will be pinned to the top of the newsfeed of some of the friends of both users A and B; affinity scores may be calculated for this set to determine which are closest to both users A and B, and the story will be pinned to the top (preferentially processed) of the determined users newsfeeds]; 
	selecting a targeting criteria for the content item wherein the targeting criteria is selected using the relevance algorithm; Fuloria [0045: an ad algorithm may use the measure of affinity function to determine which of a user's connections have the highest probability of being interested in the promoted social networking object];
	selecting the content item for preferential processing based on the ranking score and the targeting criteria; this is disclosed by Fuloria [0045: ad algorithm would then select, display the promoted story to the determined friends];
	updating the ranking score for subsequent processing requests, wherein updating the 
	it would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Olsen with the teachings from Fuloria with the motivation to allow users to promote specific newsfeed stories to other users' social networking pages, thereby increasing the relative persistence and viewing frequency of these social networking objects.  Fuloria [0027].
	Olsen/Fuloria do not specifically disclose, whether to promote the content item for preferential processing, wherein the determination is based on a desired ratio of promoted content to non-promoted content for a content distribution channel; this is disclosed by Bullock [0045: algorithm that governs the dynamically adjustable fee can take into account the number of consecutive distinctive comments, such that upon a set number, such as three, (desired ratio) the fee can increase such that the distinctive comments do not become indistinct; 0028: internet content provider can be a news organization, providing news stories. In another embodiment, the internet content provider can be a blogger, providing opinion and other information, including news, on a blog. In either embodiment, whether it be a news story, a blog entry, or other information, the internet content provider can make provision for readers to leave an online comment (distribution channel)];
	modifying the presentation format of the content item to a presentation format that is different than the non-promoted presentation format; this is disclosed by Bullock [0025: format can, according to the present invention, be modified or altered by payment of a fee; 0032: the reader's comment, letter, photo or the like can be posted in a different position or location relative to the free default-format (non-promoted) comments.];
	presenting the content item in the content distribution channel using the modified presentation format; This is disclosed by Bullock [0112: those who pay more can have their 
	and preferentially processing subsequent content requests for the content item wherein the subsequent content requests are preferentially processed using the relevance algorithm, the targeting criteria, and the updated ranking score.  This is disclosed by Bullock [0028: the reader's comment rendered more conspicuous and distinctive by altering or modifying it relative to a free default (non-promoted) format, and/or by placing it in a distinctive position on a web page relative to other comments which may or may not be in a free default (non-promoted) format; 0032: the reader's comment, letter, photo or the like can be posted in a different position or location relative to the free default-format (non-promoted) comments. The different position or location can be a prominent, non-chronological (higher ranked) placement with other comments].
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Olsen with the teachings from Bullock with the motivation to provide a quick and easy fee based method of displaying reader's user-generated content in a distinctive format relative to the default format posted in an online section of user-generated content.  Bullock [0013].
B.	In regards to Claims 12, 23 and 33, Olsen discloses, further comprising: determining an engagement level for the content item.  Olsen [0027 Ln. 13-14; 0392: tracks date that the promoted item was accessed (e.g., viewed), the identity of the users who accessed the promoted item]
C.	In regards to Claims 13, 24 and 34, Olsen does not specifically teach, wherein a price associated with promoting the content item is represented in credits or currency.  This is disclosed by Bullock [0031 Ln. 1-3].  The motivation for this modification being the same as that stated above in Claim 1.
D.	In regards to Claims 14, 25 and 35, Olsen discloses, wherein the content item is 
0250].
E.	In regards to Claims 15, 26 and 36, Olsen discloses, wherein preferential processing includes an indication that the content item has been promoted at least one other time.  Olsen [0392 Ln. 3-4].  
F.	In regards to Claims 17, 27 and 37, Olsen discloses, wherein the content item was received on a first channel and is communicated on a second different channel.  Olsen [0391 Ln. 9-13].
G.	In regards to Claims 18, 28 and 38, Olsen discloses, wherein the content item is communicated using a link to the content item.  Olsen [0338: user selects a table, link, or other page item that causes the request to be sent].  
H.	In regards to Claims 39, 40 and 41, Olsen discloses, configuring the promoted content item to be presented to a wider audience of users than the initial non-promoted content form; Olsen [0403: lists the various destinations that item can be promoted to; destination can include a user, group, record, or other data object (e.g., accounts or opportunities). For example, when an item is promoted to a newsfeed of a group, the item is shown on the newsfeed for the group];
	and presenting the modified form of the content item according to the ranking score associated with the modified form of the content item to the wider audience of users.  Olsen [0340: feed items with a highest importance level (rank) can be displayed first. The highest importance being determined by one or more criteria; 0412: the [promotion] tool allows a promoted item to be re-promoted, (i.e. modified); 0420: dialog box includes a destination listing that lists the destinations (audience) that the item may be promoted to].  
I.	In regards to Claims 42, 43 and 44, Olsen discloses, wherein the relevance algorithm used to preferentially process the content item effects a selection and ordering process such  weights of the affinity function enable it to be used by various processes in the social networking system environment for different purposes. For example, when determining to which of a promoting user's friends to display a promoted social networking object, an ad algorithm may use the measure of affinity function to determine which of a user's connections have the highest probability of being interested in the promoted social networking object].  The motivation being the same as that stated above in Claim 1.

Claims 5, 8, 20, 22, 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsen (US Publication 2013/0031487) in view of Fuloria (US Publication 2013/0030905) in further view of Bullock (US Publication 2014/0188629) and Reis (US Publication 2012/0158494).
A.	In regards to Claims 5, 20 and 30, Olsen in view of Fuloria/Bullock do not specifically disclose, wherein the interface enables specifying a duration of time for promoting the content item. This is taught by Reis [0062 Ln. 10-12].
	It would have been obvious at the time of the invention for one of ordinary skill in the art to have modified the teachings of Olsen/Fuloria /Bullock with the teachings from Reis with the motivation of providing criteria to filter content promotion and to prevent users from promoting content too often.  Reis [Paragraph 0062].
B.	In regards to Claims 8, 22 and 32, Olsen does not specifically disclose, wherein the interface includes an option to specify a number of users to whom the content item is to be presented in accordance with the promotion.  This is taught by Reis [0062 Ln. 8-10; 0076].  The motivation for this modification being the same as that stated above in Claim 5.

Claims 6, 21 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsen (US Publication 2013/0031487) in view of Fuloria (US Publication 2013/0030905) in further view of Bullock (US Publication 2014/0188629) and Lang (US Publication 2013/0054450).
A.	In regards to Claims 6, 21 and 31, Olsen in view of Bullock, disclose a price associated with promoting the content item, but do not specifically teach, wherein a price is dynamically updatable according to an amount of time for promoting the content item.  This is disclosed by Lang [0015: calculate a content price for the highlighted or tagged content … e-commerce engine may calculate a fee based on the number of seconds selected. E-commerce engine may calculate content price in real-time and the calculated content price may be displayed to user as content is being selected or highlighted]. 
	It would have been obvious at the time of the invention for one of ordinary skill in the art to have modified the teachings of Olsen/Fuloria /Bullock with the teachings from Lang with the motivation to provide a system executable by a processor that automatically calculate a price for highlighted or tagged content.  Lang [0014].



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive.
A.	In regards to the 35 U.S.C. § 101 rejection, Applicant’s request withdrawal in light of the amendments.  However, the amendments do not overcome the rejection, see the 101 analysis above.
B.	Regarding the 35 U.S.C. § 103 rejection, Applicant’s concerns are for amended claims which have been responded to in response to the pending amended claims.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).